         Case 2:16-cr-00134-RSM Document 38 Filed 08/13/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF WASHINGTON
                                  AT SEATTLE


UNITED STATES OF AMERICA,                   )   No. CR16-134RSM
                                            )
               Plaintiff,                   )
                                            )   ORDER DENYING
          v.                                )   MOTION FOR EARLY
                                            )   TERMINATION OF
TODD SCOTT, JR.,                            )   SUPERVISED RELEASE
                                            )
               Defendant.                   )
                                            )


      This matter has come before the Court on Todd Scott, Jr.’s motion to terminate his
remaining period of supervised release. The Court has reviewed the defendant’s motion,
the response of the government, the records and files herein.
      IT IS NOW ORDERED that Defendant’s motion for early termination of
supervised release is DENIED.
      DATED this 13th day of August, 2020.




                                         A
                                         RICARDO S. MARTINEZ
                                         UNITED STATES DISTRICT JUDGE
